IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN THE INTEREST OF: G.C., A MINOR        : No. 210 WAL 2015
                                         :
PETITION OF: BEDFORD COUNTY              : Petition for Allowance of Appeal from the
CHILDREN AND YOUTH SERVICES              : Order of the Superior Court



IN THE INTEREST OF: G.C., A MINOR : No. 211 WAL 2015
                                  :
PETITION OF: T.C., NATURAL FATHER : Petition for Allowance of Appeal from the
                                  : Order of the Superior Court


IN THE INTEREST OF: G.C., A MINOR : No. 212 WAL 2015
                                  :
PETITION OF: T.C., NATURAL FATHER : Petition for Allowance of Appeal from the
                                  : Order of the Superior Court


IN THE INTEREST OF: G.C., A MINOR        : No. 215 WAL 2015
                                         :
PETITION OF: G.C., A MINOR               : Cross Petition for Allowance of Appeal
                                         : from the Order of the Superior Court


IN THE INTEREST OF: G.C., A MINOR : No. 262 WAL 2015
                                  :
PETITION OF: C.C., NATURAL MOTHER : Petition for Allowance of Appeal from the
                                  : Order of the Superior Court


                                      ORDER


PER CURIAM

      AND NOW, this 18th day of August, 2015, the Petitions for Allowance of Appeal

and Cross Petition for Allowance of Appeal are DENIED.